                                                                                                      FILED
                                                                                             2020 Feb-12 AM 11:30
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MEGAN GARCIA,                          )
                                       )
      Plaintiff,                       )
                                       )
      v.                               )                Case No. 2:18-CV-02079-KOB
                                       )
PAMELA CASEY, SCOTT GILLILAND, )
SUE ASHWORTH, and BRIAN K.             )
RATLIFF,                               )
                                       )
      Defendants.                      )
_______________________________________)
                                       )
VICTOR REVILL,                         )
                                       )
      Plaintiff,                       )
                                       )                Case No. 2:19-CV-00114-KOB
      v.                               )
                                       )
PAMELA CASEY, SCOTT GILLILAND, )
SUE ASHWORTH, and BRIAN K.             )
RATLIFF,                               )                THIS DOCUMENT RELATES TO
                                       )                BOTH CASES
      Defendants.                      )


                                 MEMORANDUM OPINION

       This matter comes before the court on Defendants Sue Ashworth’s and Brian Ratliff’s

motions to dismiss. (Garcia Doc. 21; Revill Doc. 9). 1 This consolidated action stems from the

events of February 23, 2017, when Plaintiffs Megan Garcia and Victor Revill, both lawyers,

refused to consent to a search by two Blount County sheriff deputies—Defendants Deputy




1
 To prevent confusion regarding the two docket sheets for these consolidated cases, the court
uses “Garcia Doc.” to refer to docket entries in the case filed by Megan Garcia, 2:18-CV-02079-
KOB, and will use “Revill Doc.” to refer to docket entries in the case filed by Victor Revill,
2:19-CV-00114-KOB.
                                                1
Ashworth and Deputy Ratliff. All parties submitted briefs to the court regarding Defendants’

motions to dismiss (Revill Docs. 18, 20; Garcia Docs. 32, 35). After considering the parties’

arguments, and for the reasons explained below, the court will GRANT in part and DENY in part

Defendants’ motions to dismiss.

   I. Background

       On February 23, 2017, Ms. Garcia and Mr. Revill were representing their client, Mr.

Edwards, in Blount County state court to oppose a protection-from-abuse order sought by Mr.

Edwards’s wife. Before the hearing, Mr. Edwards told his attorneys that he received explicit

pictures and videos from his wife after she filed for protection from abuse. After the hearing, Mr.

Edwards handed to Ms. Garcia two out-of-service cell phones that contained the pictures and

videos sent by Mr. Edwards’s wife. Ms. Garcia put both phones in her satchel so that she and Mr.

Revill could later retrieve the videos and images.

       Just as Ms. Garcia, Mr. Revill, and Mr. Edwards stepped outside the courthouse,

Deputies Ashworth and Ratliff confronted Ms. Garcia, Mr. Revill, and Mr. Edwards with a

warrant to search Mr. Edwards’s person and vehicle. Mr. Revill reviewed the warrant, then

instructed Mr. Edwards to consent to the search. After searching Mr. Edwards and his car,

Deputy Ashworth demanded that Mr. Revill produce the two cell phones; Deputy Ashworth had

apparently seen via closed-circuit television inside the courthouse a live feed of Mr. Edwards

giving Ms. Garcia the phones. Mr. Revill did not consent because the search warrant did not

extend to Ms. Garcia or her satchel. Neither Deputy Ashworth nor Deputy Ratliff spoke directly

to Ms. Garcia.

       Deputy Ashworth then told Mr. Revill that she would detain him and Ms. Garcia until she

and Deputy Ratliff could “determine the next course of action.” (Garcia Doc. 18 at 4.) Deputy



                                                 2
Ashworth then allegedly called Blount County District Attorney Pamela Casey and/or Assistant

District Attorney Scott Gilliland. Deputy Ashworth explained that she saw Mr. Edwards hand the

phones to his attorneys. After that phone call, Deputy Ashworth told Mr. Revill that “we either

need the phone out of the satchel or we will have to detain you and get a search warrant to get

the phone.” (Id.). Deputy Ashworth then made another call, allegedly to Ms. Casey. Plaintiffs

believe that Ms. Casey instructed Deputy Ashworth to arrest Ms. Garcia and Mr. Revill because,

immediately following the call, Deputy Ashworth and Deputy Ratliff arrested Plaintiffs for

obstructing government operations.

       Plaintiffs remained handcuffed outside the courthouse in public for approximately 30

minutes; they were then taken to Blount County Jail and booked. They remained in custody for

approximately four hours before being released after paying a $3,000 bond each. When released,

they were informed that they were charged with obstruction of governmental operations and

refusing to permit inspection.

       In the application for the arrest warrant, Deputy Ashworth averred that she “was

attempting to serve a search warrant on Lloyd Clinton Edwards. Victor Revill and Megan Garcia

were in possession of an item subject to the search warrant and refused to hand over said item.”

(Garcia Doc. 18 at 6.) But the search warrant only stated that Mr. Edwards’s person and vehicle

were subject to search.

       On March 29, 2018, temporary district attorneys prosecuted Plaintiffs for obstructing

governmental operations, in violation of Alabama Code § 13A-10-2, and refusal to permit

inspection, in violation of Alabama Code § 13A-10-3. At the close of the prosecution’s case, the

court granted both Plaintiffs’ motions for judgment of acquittal.




                                                 3
       On December 18, 2018, Ms. Garcia filed her suit against both Defendants in their

individual capacities. Her complaint alleged two counts: (1) unreasonable seizure in violation of

the Fourth Amendment and (2) malicious prosecution in violation of Alabama law. (Garcia Doc.

18.)

       On January 18, 2019, Mr. Revill filed his suit against both Defendants in their individual

capacities. His complaint alleged five counts: (1) unlawful investigatory detention in violation of

the Fourth and Fourteenth Amendments (2) unlawful arrest in violation of the Fourth and

Fourteenth Amendments, (3) false imprisonment in violation of the Fourth and Fourteenth

Amendments, (4) malicious prosecution in violation of the Fourth and Fourteenth Amendments,

and (5) malicious prosecution in violation of Alabama law. 2

       Deputies Ashworth and Ratliff jointly filed motions to dismiss in both cases. The two

motions are substantively similar and raise the same two arguments to support dismissal:

absolute state immunity and qualified immunity.

    II. Standard of Review

       A Rule 12(b)(6) motion to dismiss attacks the legal sufficiency of the complaint.

Generally, the Federal Rules of Civil Procedure require only that the complaint provide “‘a short

and plain statement of the claim’ that will give the defendant fair notice of what the plaintiff’s

claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957) (quoting



2
  In the accompanying case, District Attorney Pamela Casey and Assistant District Attorney
Scott Gilliland also filed motions to dismiss in both cases. (Garcia Doc. 25; Revill Doc. 2.) The
court considered these motions to dismiss in a separate memorandum opinion (Revill Doc. 31.)
Mr. Revill’s Complaint (Revill Doc. 1) includes a total of 13 claims against all four Defendants:
Deputies Ashworth and Ratliff and District Attorneys Casey and Gilliland. But for the sake of
simplicity, the court in this memorandum opinion has re-numbered the five claims relevant to the
two Deputy Defendants. Likewise, Ms. Garcia’s Amended Complaint (Garcia Doc. 18) included
five counts, and the court has extracted and re-numbered the two counts relevant to the instant
motions to dismiss.
                                                  4
Fed. R. Civ. P. 8(a)). A plaintiff must provide the grounds of his entitlement, but Rule 8

generally does not require “detailed factual allegations.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley, 355 U.S. at 47). It does, however, “demand[] more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Pleadings that contain nothing more than “a formulaic recitation of the elements of a

cause of action” do not meet Rule 8 standards nor do pleadings suffice that are based merely

upon “labels or conclusions” or “naked assertions” without supporting factual allegations.

Twombly, 550 U.S. at 555, 557.

   III. Discussion

       Defendants’ motions to dismiss primarily assert two immunity doctrines: qualified

immunity and state absolute immunity (known formerly as sovereign immunity, Ex parte Purvis,

689 So. 2d 794, 795 (Ala. 1996)). Defendants also challenge the facial sufficiency of Mr.

Revill’s malicious prosecution and unlawful detention claims. The court addresses each

argument below.

           a. Qualified Immunity

       Deputies Ashworth and Ratliff assert that qualified immunity precludes all of Plaintiffs’

federally based claims (Garcia Count 1; Revill Counts 1, 2, 3, and 4). “The purpose of [qualified]

immunity is to allow government officials to carry out their discretionary duties without the fear

of personal liability or harassing litigation, protecting from suit all but the plainly incompetent or

one who is knowingly violating the federal law.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

2002) (internal quotation marks and citation omitted). Qualified immunity protects officials from

individual-capacity suits unless they violate “clearly established statutory or constitutional rights

of which a reasonable person would have known.” Hope v. Pelzer, 536 U.S. 730, 739 (2002).



                                                  5
        Whether an officer is entitled to qualified immunity is a legal question to be decided by

the court. Willingham v. Loughnan, 261 F.3d 1178, 1184 (11th Cir. 2001). The court should

resolve questions of qualified immunity “at the earliest possible stage of a litigation,” Anderson

v. Creighton, 483 U.S. 635, 646 n.6 (1987), but a plaintiff’s claim can survive qualified

immunity raised in a motion to dismiss if “the plaintiff’s allegations state a claim of violation of

clearly established law.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

        A defendant who raises a qualified immunity defense bears the initial burden of

demonstrating that he acted within the scope of his discretionary authority when he took the

allegedly unconstitutional action. Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). If

the defendant makes this showing, the burden shifts to the plaintiff to show that (1) the alleged

facts demonstrate a violation of a constitutional right and (2) the constitutional right was clearly

established at the time of the alleged misconduct. Perez v. Suszczynski, 809 F.3d 1213, 1218

(11th Cir. 2016).

        Regarding the initial burden, the parties here appear to agree that Deputies Ashworth and

Ratliff acted within the scope of their discretionary authority when they arrested Plaintiffs.

Plaintiffs’ briefs do not contest the issue and their complaints strongly suggest as much. See

Garcia Doc. 18 at 2 (“Defendants . . . were at all times relevant to this action Blount County

deputy sheriffs acting under color of state law”); (Revill Doc. 1 at 10) (“At all relevant times . . .

Defendants were acting within the scope of their discretionary authority as Blount County

sheriff’s deputies.”). At the time they allegedly violated Plaintiffs’ rights, Deputies Ashworth

and Revill attempted to execute a search warrant and arrested Plaintiffs. These types of behaviors

fall squarely within the discretionary role of sheriffs’ deputies, pursuant to Ala. Code § 36-22-

3(a)(4): “It shall be the duty of the sheriff . . . [t]o, with the assistance of deputies as necessary,



                                                    6
ferret out crime, [and] apprehend and arrest criminals.” Defendants have met the threshold

burden of showing they acted within their discretionary authority.

       The burden then shifts to Plaintiffs to establish both that (1) Defendants violated

Plaintiffs’ constitutionally protected rights, and (2) the constitutional right was clearly

established at the time of Defendants’ actions. See Pearson v. Callahan, 555 U.S. 223, 232

(2009). The U.S. Supreme Court has held that district courts may analyze these two steps in any

order, id. at 236, so the court will first look at whether the rights Defendants allegedly violated

were clearly established when Defendants arrested Plaintiffs.

       In the qualified immunity context, a right is clearly established when the law provides

government officers with “fair warning” that their alleged conduct is unconstitutional. Salvato v.

Miley, 790 F.3d 1286, 1292 (11th Cir. 2015). Put another way, clearly established rights are

sufficiently well-known such “that every reasonable official would have understood that what he

is doing violates that right.” Reichle v. Howards, 566 U.S. 658, 664 (2012) (internal quotation

marks omitted). The Eleventh Circuit has held that a Plaintiff can prove that a right is clearly

established in any of the following three ways: “(1) case law with indistinguishable facts clearly

establishing the constitutional right; (2) a broad statement of principle within the Constitution,

statute, or case law that clearly establishes a constitutional right; or (3) conduct so egregious that

a constitutional right was clearly violated, even in the total absence of case law.” Lewis v. City of

West Palm Beach, 561 F.3d 1288, 1291–92 (11th Cir. 2009).

       Here, the court finds that Plaintiffs have shown that “a broad statement of principle

within the Constitution”—specifically, the text of the Fourth Amendment that proscribes

warrantless searches and seizures—“clearly establishes a constitutional right” in this case. See id.

Plaintiffs allege that Deputies Ashworth and Ratliff seized Plaintiffs without probable cause in



                                                  7
violation of the Fourth Amendment. The Fourth Amendment, clearly established since its

ratification in 1791, prohibits the search or seizure of people without warrants based upon

probable cause. U.S. CONST., amend. IV. And the Supreme Court has held that a person cannot

be searched or seized without a warrant if no probable cause exists. See United States v. Watson,

423 U.S. 411 (1976). Because reasonable law enforcement officers possess fair warning that the

Fourth Amendment prohibits unreasonable seizures, Plaintiffs have plainly shown that the right

they claim Defendants violated was clearly established when Defendants arrested Plaintiffs.

        Having demonstrated that freedom from unreasonable seizures is a clearly established

right, the next question is whether Deputies Ashworth and Ratliff violated that right by detaining

Plaintiffs in handcuffs for 30 minutes on the courthouse steps and arresting them for refusing to

hand over Mr. Edwards’s cell phones. The answer to this question turns on whether Deputies

Ashworth and Ratliff had arguable probable cause to detain Plaintiffs. See Holmes v. Kucynda,

321 F.3d 1069, 1079 (11th Cir. 2003) (“To receive qualified immunity protection, an officer

need not have actual probable cause but only arguable probable cause”) (citation omitted).

Arguable probable cause exists where “reasonable officers in the same circumstances and

possessing the same knowledge as the defendant could have believed that probable cause

existed.” Cozzi v. City of Birmingham, 892 F.3d 1288, 1294 (11th Cir. 2018). And probable

cause exists when, under a totality of the circumstances, a prudent officer would believe that a

suspect has committed, is committing, or is about to commit a crime. Lee v. Ferraro, 284 F.3d

1188, 1195 (11th Cir. 2002).

       Defendants contend that arguable probable cause existed to arrest Plaintiffs for violating

Ala. Code § 13A-10-2. (Revill Doc. 10 at 11.) This statute holds that a person “commits the

crime of obstructing governmental operations if, by means of intimidation, physical force or



                                                 8
interference or by any other independently unlawful act, he: (1) Intentionally obstructs, impairs

or hinders the administration of law or other governmental function; or (2) Intentionally prevents

a public servant from performing a governmental function.” Ala. Code § 13A-10-2.

       To support the assertion that arguable probable cause existed to arrest Plaintiffs for

obstructing government operations, Defendants point both to the facts alleged in the complaints

and the text of the warrant to search Mr. Edwards’s person and vehicle. (Revill Doc. 10 at 12.)

The complaints allege that Mr. Edwards handed Ms. Garcia two cell phones inside the

courthouse and that, once Plaintiffs and Mr. Edwards stepped outside, Deputies Ashworth and

Ratliff handed Mr. Edwards a warrant that entitled Defendants to search Mr. Edwards and his

car. (Revill Doc. 1 at 4; Garcia Doc. 18 at 3.) The warrant did specify that “any and all cellular

devices” could be seized. (Revill Doc. 10-1 at 2.)

       After reviewing the search warrant, Plaintiffs told Mr. Edwards to comply with the

warrant. Defendants then searched the person and vehicle of Mr. Edwards and, not finding

everything they sought, told Plaintiffs they had seen closed-circuit video footage of Mr. Edwards

handing Ms. Garcia two cell phones; they then demanded that Plaintiffs hand over the phones.

(Garcia Doc. 18 at 3.) When Mr. Revill refused to voluntarily hand over the phones because the

scope of the warrant did not include either Plaintiff, and that he considered the phones to be

privileged work product, Deputy Ratliff informed Mr. Revill that the deputies were “going to

detain [Plaintiffs] until we determine the next course of action.” (Revill Doc. 1 at 5.)

       According to the complaints, Defendants then called the district attorney’s office at least

twice. (Garcia Doc. 18 at 4.) After the last phone call, Defendants placed Plaintiffs under arrest

for obstruction of government operations. According to the complaints, Plaintiffs were not aware

of the existence of any warrant at the time Mr. Edwards gave Ms. Garcia the two cell phones,



                                                  9
and at no time did Plaintiffs interfere with Defendants’ search of Mr. Edwards or Mr. Edwards’s

vehicle. Plaintiffs’ alleged violation of Ala. Code § 13A-10-2 stemmed exclusively from their

refusal to give Defendants the phones placed in their possession prior to the execution of the

search warrant.

       Based on these facts, Defendants argue that two factors support a finding of arguable

probable cause to arrest Plaintiffs for obstructing government operations by “intentionally

prevent[ing] a public servant from performing a governmental function.” Ala. Code § 13A-10-2.

First, the search warrant specified that Mr. Edwards’s phones could be seized, and Plaintiffs had

two of Mr. Edwards’s phones. Second, Defendants sought approval from the district attorney’s

office before making the arrest. (Revill Doc. 10 at 12, 20–21.)

       On the first point, the Fourth Amendment require that warrants must particularly describe

both the place to be searched and the persons or things to be seized. U.S. CONST., amend. IV. No

reasonable officer could be ignorant of the most basic of constitutional protections. See Groh v.

Ramirez, 540 U.S. 551, 563–65 (2004) (declining to apply qualified immunity because “no

reasonable officer” would be unaware of the Fourth Amendment’s plain text).

       Although Plaintiffs possessed two items specified in the warrant to search Mr. Edwards’s

person and vehicle, the fact that Ms. Garcia’s satchel was in neither of these locations precluded

the attempted government operation of expanding a search warrant beyond its stated scope. In

light of the plain text of the Fourth Amendment, which clearly defines the extent of valid

government operations in this context, the mere fact that Plaintiffs possessed the two phones

lends no support for a finding of arguable probable cause that Plaintiffs obstructed government

operations. Reasonable officers, quite simply, would have known better. See Cozzi, 892 F.3d at

1294 (holding that arguable probable cause does not exist when an officer, as alleged here,



                                                10
“ignore[s] documentation” or “close[s] her or his eyes to facts that would help clarify the

circumstances of an arrest.”).

         On the second point, the U.S. Supreme Court has held that the fact a law enforcement

officer seeks guidance from his superiors regarding an arrest mitigates toward a finding that the

officer behaved reasonably in determining probable cause. Messerschmidt v. Millender, 565 U.S.

535, 553–55 (2012). But at the same time, the Court in Messerschmidt held that, even when a

law enforcement officer consults with his superiors, the officer retains at least a modicum of

responsibility to know basic legal principles and behave reasonably. See id. at 547 (explaining

that an officer behaves unreasonably when “it is obvious that no reasonably competent officer

would have” done what the officer did).

         Furthermore, a “pre-arrest consultation and advice of a district attorney [is] one

circumstance contributing to the objective reasonableness of an officer’s conduct. Indeed, it may

be an important factor for a court to consider when the outcome in the qualified immunity case

would otherwise be unclear.” Poulakis v. Rogers, 341 F. App’x 523, 533 (11th Cir. 2009)

(emphasis added). The alleged facts in the instant case are not particularly unclear. The

complaints allege that Defendants consulted with the district attorney’s office before arresting

Plaintiffs. But, taking the facts of the complaint as true, Defendants behaved unreasonably by

arresting Plaintiffs for refusing to turn over the phones when Plaintiffs bore no legal obligation to

do so.

         A colleague on this court contemplated a similar factual scenario in Bey v. Abrams, No.

7:14-cv-02205-RDP, 2015 U.S. Dist. LEXIS 80405, at *22 (N.D. Ala. June 22, 2015). In Bey, a

plaintiff brought a Fourth Amendment claim against three law-enforcement officers who charged

him with obstructing government operations and resisting arrest because he tried to close a door



                                                  11
on the three officers as they attempted to execute a valid arrest warrant on someone inside the

plaintiff’s house. The trial court denied the officers’ motion to dismiss the claim on qualified

immunity grounds and opined that “Plaintiff’s factual allegations suggest that he was within his

Fourth Amendment rights to refuse Defendant Officers’ entry into his home. This raises an

important question—how could Plaintiff be unlawfully resisting . . . arrest [or obstructing

government operations] at the same time that he was lawfully exercising his Fourth Amendment

rights[?]” Id.

        The court here asks a similar question. How could Plaintiffs obstruct government

operations by lawfully exercising their Fourth Amendment rights and refusing to consent to a

search when the warrant did not apply to them? Because the answer is plain on its face,

Defendants cannot show that they had arguable probable cause to arrest Plaintiffs. Without

arguable probable cause, Defendants cannot support a qualified immunity defense at this stage of

the proceedings.

        The court will DENY Defendants’ motions to dismiss Plaintiffs’ federal claims (Garcia

Count 1 and Revill Counts 1, 2, 3, and 4) on the grounds of qualified immunity.

            b. State Absolute Immunity

        Both Ms. Garcia and Mr. Revill bring state malicious prosecution claims against both

Defendants. (Garcia Count 2; Revill Count 5.) In their motions to dismiss, Defendants argue that

state absolute immunity shields sheriffs’ deputies from claims brought under state law. (Revill

Doc. 10 at 24–27; Garcia Doc. 22 at 19–22.) Defendants are correct.

        State absolute immunity is an Alabama constitutional doctrine. See ALA. CONST. Art. I,

Sec. 14 (“[T]he State of Alabama shall never be made a defendant in any court of law or

equity.”). State absolute immunity creates a “nearly impregnable and almost invincible wall that



                                                 12
provides the State an unwaivable, absolute immunity from suit . . . in any court.” Ex parte Town

of Lowndesboro, 950 So. 2d 1203, 1206 (Ala. 2006) (quotations omitted). This type of immunity

applies to state officers sued in either their official or individual capacities for state-law causes of

action. Tinney v. Shores, 77 F.3d 378, 382–83 (11th Cir. 1996); Alexander v. Hatfield, 652 So.

2d 1142, 1143–44 (Ala. 1994).

        Because the State Constitution specifically lists county sheriffs as one of the nine

enumerated state-executive offices, ALA. CONST. Art. V, § 112, sheriffs and their deputies enjoy

even more expansive immunity from state claims than other, non-enumerated, officers of the

state. Ex parte Purvis, 689 So. 2d 794, 796–97 (Ala. 1996). The Alabama Supreme Court has

consistently held that sheriffs’ deputies, both individually and in their official capacities, are

immune from state claims arising from actions taken within the scope of their work. Ex parte

Donaldson, 80 So. 3d 895, 897–98 (Ala. 2011).

        Here, Ms. Garcia has conceded that state absolute immunity bars her state malicious

prosecution claim. (Garcia Doc. 32 at 12.) Mr. Revill, meanwhile, appears confused about the

type of immunity that Defendants raised in their motions dismiss. Instead of analyzing state

absolute immunity, Mr. Revill’s response brief discusses state-agent immunity—a completely

different defense that neither Defendant mentioned in the motions to dismiss. (Revill Doc. 18 at

14–16.) But even if Mr. Revill had attempted to rebut Defendants’ state absolute immunity

defense, he would fail. At all relevant times, Deputies Ashworth and Ratliff were operating in the

scope of their employment as officers of the State of Alabama, so their actions are shielded from

suit by state absolute immunity.

        The court will GRANT Defendants’ motions to dismiss both Plaintiffs’ state malicious

prosecution claims. (Garcia Count 2; Revill Count 5.)



                                                  13
           c. Facial Sufficiency Arguments

       Although Defendants exert most of their energies presenting affirmative defenses, they

also present facial challenges against two of Mr. Revill’s federal claims: unlawful detention and

malicious prosecution. Identical paragraphs found at Revill Doc. 10 at 4 and Garcia Doc. 22 at 4

cite the standard, found in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007), that a complaint must be plausible on its face to survive a

motion to dismiss. But aside from these shallow facial challenges to Mr. Revill’s malicious

prosecution and unlawful detention claims, which the court addresses below, Defendants do not

apply this standard to the facts of the complaint.

                     1. Unlawful Detention

       Defendants move to dismiss Mr. Revill’s Count 1 for unlawful detention in violation of

the Fourth Amendment regarding the 30-minute period Defendants held Plaintiffs on the

courthouse steps. Specifically, Defendants argue that they had reasonable, articulable suspicion

that Plaintiffs were engaging in criminal activity during this stretch of time. (Revill Doc. 10 at

15.) Mr. Revill responds by asserting that Defendants’ actions on the courthouse steps were not

investigatory in nature because Defendants already knew all the relevant facts—that Mr.

Edwards had given Ms. Garcia the phones prior to the issuance of the warrant—and that Mr.

Revill had even suggested that he was willing to wait for Defendants to obtain a proper warrant,

but Defendants declined to do so. (Revill Doc. 18 at 11.)

       The applicable standard for unlawful detention comes from Terry v. Ohio, 392 U.S. 1, 88

(1968), which requires the court to examine “whether the officer’s action was justified at its

inception, and whether it was reasonably related in scope to the circumstances which justified the

interference in the first place.” 392 U.S. at 20. Under Terry, a law enforcement officer may

detain a person briefly for an investigatory stop if the officer has a reasonable, articulable
                                                 14
suspicion, based on objective facts, that the person has or is about to engage in criminal activity.

United States v. Powell, 222 F.3d 913, 917 (11th Cir. 2000). The officer must have “some

minimal level of objective justification” taken from the totality of the circumstances. United

States v. Sokolow, 490 U.S. 1, 7–8 (1989).

       Here, the analysis of this rule tracks the court’s discussion regarding arguable probable

cause, supra. The complaint alleges that Defendants saw Mr. Edwards give two phones to

Plaintiffs prior to Defendants’ execution of Mr. Edwards’s search warrant. At that point, the

phones were not subject to the search warrant. So after Plaintiffs encouraged Mr. Edwards to

comply with the scope of the warrant, Defendants had no objective justification or reasonable,

articulable suspicion under Terry to detain Plaintiffs in the hopes they would consent to an

otherwise-unconstitutional search.

       For these reasons, the court will DENY Defendants’ motions to dismiss Mr. Revill’s

Count 1 for unlawful investigatory detention in violation of the Fourth Amendment.

                     2. Federal Malicious Prosecution under § 1983
       Defendants appear to raise their facial plausibility challenge both to Plaintiffs’ federal

and state malicious prosecution claims. Because absolute immunity precludes Plaintiffs from

bringing state law claims against Defendants, the court will not discuss Plaintiffs’ malicious

prosecution claims pursuant to state law. In challenging the facial plausibility of Mr. Revill’s

federal malicious prosecution claim (Revill Count 4), both motions to dismiss allege that Mr.

Revill did not sufficiently allege the malice element of malicious prosecution. (Revill Doc. 10 at

14–15; Garcia Doc. 22 at 13–14.)

       Where, as here, a plaintiff brings a federal malicious prosecution claim under § 1983, he

must allege facts showing both a Fourth Amendment violation and the elements of the state law

tort of malicious prosecution. Kingsland v. City of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004).

                                                 15
As discussed above, Mr. Revill has alleged facts to support a Fourth Amendment violation, but

he must also allege facts to support a malicious prosecution claim. In Alabama, the elements of

this tort are “(1) that a prior judicial proceeding was instituted by the present defendant, (2) that

in the prior proceeding the present defendant acted without probable cause and with malice, (3)

that the prior proceeding ended in favor of the present plaintiff, and (4) that the present plaintiff

was damaged as a result of the prior proceeding.” Delchamps, Inc. v. Bryant, 738 So. 2d 824,

831–32 (Ala. 1999). Defendants do not contest any of the elements except the second—that they

acted “with malice.”

       Regarding the element of malice, the Alabama Supreme Court has explained that when

“probable cause exists, proof of the highest degree of malice gains the plaintiff nothing. Yet,

when probable cause is shown to be lacking, malice is essential to recovery.” Id. at 832 (internal

quotation omitted). In the malicious prosecution context, malice is defined as “any other motive

than a bona fide purpose to bring the accused to punishment.” Lunsford v. Dietrich, 93 Ala. 565,

569, 9 So. 308, 310 (1891). “Malice is an inference of fact, and it may be inferred from a lack of

probable cause or from mere wantonness or carelessness if the actor, when doing the act, knows

it to be wrong or unlawful.” Wal-Mart Stores, Inc. v. Goodman, 789 So. 2d 166, 174 (Ala. 2000).

       At this stage of the proceedings, Mr. Revill has alleged facts sufficient to infer that

Defendants knew their acts might be wrong or unlawful. According to Mr. Revill’s complaint,

Deputy Ashworth said, “we either need the phone out of the satchel or we will have to detain you

and get a search warrant to get the phone.” (Revill Doc. 1 at 5.) Because this statement evinces

Deputy Ashworth’s knowledge that the proper course of action would have been to procure a

warrant to search Plaintiffs, the fact that Defendants did not procure a warrant—and instead

arrested Mr. Revill without one—sufficiently supports the inference that Defendants likely knew



                                                  16
their actions were unlawful. At the motion-to-dismiss stage, these factual allegations sufficiently

plead malicious prosecution’s second element, that of malice.

       The court will DENY Defendants’ motions to dismiss Mr. Revill’s federal malicious

prosecution claim (Count 4).

   IV. Conclusion

       For the reasons discussed above, the court will GRANT IN PART and DENY IN PART

Sue Ashworth’s and Brian Ratliff’s motions to dismiss. (Garcia Doc. 21; Revill Doc. 9.) The

court will GRANT the motions to dismiss Ms. Garcia’s complaint as to her state malicious

prosecution claim (Count 2 against Deputies Ashworth and Ratliff). (Garcia Doc. 21.) The court

will also GRANT the motion to dismiss Mr. Revill’s complaint as to his state (but not federal)

malicious prosecution claim (Count 5 against Deputies Ashworth and Ratliff). (Revill Doc. 9.)

The court will DENY Defendants’ motions as to all other claims.

       The court will DISMISS WITH PREJUDICE Count 2 of Ms. Garcia’s complaint and

Count 5 of Mr. Revill’s complaint because Defendants are entitled to absolute state immunity

against suits for malicious prosecution pursuant to state law.

       The remaining claims in this case are Ms. Garcia’s Count 1 for unreasonable seizure in

violation of the Fourth Amendment and Mr. Revill’s Counts 1–4 for unlawful detention,

unlawful arrest, false imprisonment, and malicious prosecution, each in violation of the Fourth

Amendment.

       The court will enter a separate Order consistent with this Memorandum Opinion.




                                                17
DONE and ORDERED this 12th day of February, 2020.



                                ____________________________________
                                KARON OWEN BOWDRE
                                UNITED STATES DISTRICT JUDGE




                                  18
